Citation Nr: 1437294	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for a left bicep disability.

3. Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  RO jurisdiction currently resides with the RO in Anchorage, Alaska.

In June 2011, the Veteran testified before the undersigned at a Travel Board hearing; a transcript of that hearing is of record.

In January 2013 and February 2014, this matter was remanded for further development.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are either not pertinent to the present appeal or are duplicative of the evidence in the paper file.

The claims of service connection for a left bicep disability and left shoulder disability are being remanded to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

The Veteran does not have a bilateral knee disability that had its onset in service or is otherwise related to service; evidence establishes that arthritis in the knees did not manifest to a compensable degree within one year following discharge from service.


CONCLUSION OF LAW

A bilateral knee disability, to include arthritis, was not incurred in service, nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in June 2009 and February 2013.  The claim was last adjudicated in April 2014.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Available service treatment records, medical records, and lay statements have been associated with the record.  The Board notes that the separation examination is not of record.  Pursuant to the January 2013 remand, the Appeals Management Center (AMC) requested any additional service treatment records.  Response received from the Records Management Center (RMC) indicates that service treatment records were a "no record at the RMC." A formal finding of unavailability was completed in April 2013 and the Veteran was provided notice and an opportunity to submit any service records in his possession. 

At the hearing, the Veteran testified as to continued chiropractic and private medical treatment.  In February 2013, the AMC asked the Veteran to identify any treatment records pertaining to his claimed disabilities.  He was specifically asked to complete authorizations for release of records from Eagle River Chiropractors and the Heritage Family Clinic.  Although he submitted a private medical record dated in July 2012, he did not submit any additional records or authorizations for release of information.  Without a properly completed authorization, VA cannot obtain the records in question.  The Board observes that the duty to assist in the development and the adjudication of claims is not a one-way street.  If a claimant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Furthermore, VA examinations were administered in furtherance of the Veteran's claim in March 2013, and pursuant to a Board remand in February 2014, VA obtained an addendum medical etiological opinion with respect to the Veteran's claims on appeal from the same examining physician.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and his knowledge of medical principles.  Thus, the Board finds that the RO substantially complied with the Board's remand instructions in obtaining an adequate opinion.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran avers that his bilateral knee disability is the result of physical activity straining his knees in service, to include numerous parachute jumps and road marches.  X-ray studies conducted at the VA examination in March 2013 show that the Veteran currently has minimal bilateral degenerative changes to his medial knees, or arthritis in both of his knees.  Considering the Veteran's military occupational specialty in fire support and based upon service records, the Board finds that participation in road marches and parachute jumps can be conceded as it is consistent with the circumstances of the Veteran's service.  See 38 U.S.C.A. § 1154(a).  

The crux of the matter is whether the evidence supports a nexus, or a link, between the current arthritis and service.  After careful consideration of the record, the Board finds that the preponderance of the evidence is against the finding of a nexus to service.

Available service treatment records show no complaints of knee pain or knee problems, and no diagnoses and treatments pertaining to the knees.  More specifically, knee pathology, to include arthritis was not "noted," identified or diagnosed during service.  See 38 C.F.R. § 3.303(b); see Walker, 708 F.3d 1331.  In addition, the service treatment records did not reflect characteristic manifestations sufficient to identify an arthritic process of the knees during service.  

X-ray findings document arthritis no sooner than March 2013.  Thus, arthritis was not shown during service or within one year of separation from service, and presumptive service connection does not apply.  To the extent that the Veteran is asserting that he has a chronic knee disability that began and continued since service, the Board finds that such statements would not be credible in light of the these aforementioned facts.  Moreover, the first mention of any bilateral knee disability appears when the Veteran filed his claim in 2009.

The July 2012 private medical treatment record submitted by the Veteran does not indicate any findings of arthritis in the knees or any complaints of the knees.  The Veteran has only submitted his own statements and testimony with respect to nexus evidence, attributing his current bilateral knee disability to the physical strain that was placed on his knees in connection with carrying out his duties in service.

Lay evidence may be competent on a variety of matters concerning the nature and cause of the disability.  See Jandreau, 492 F.3d at 1377 n.4.  The general principle that trauma may lead to arthritis is commonly known, and therefore, the Veteran's testimony that his diagnosed arthritis is related to in-service injury or injuries to his knees has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Even accepting the competency of the Veteran to make such assertions and the credibility of his statements, the Board finds that the April 2014 VA examiner's opinion to have greater probative weight than the Veteran's statements for the following reasons.

The April 2014 VA examiner performed a complete bilateral knee examination approximately one year prior in March 2013 where he diagnosed arthritis in both knees.  However, in March 2013, the examiner noted in the examination report "normal aging changes" in reference to the arthritic condition in the Veteran's knees but did not specifically provide supporting rationale.  As a result, the matter was remanded for an addendum opinion.  For his addendum medical opinion in April 2014, the examiner considered the evidence of record, the Veteran's statements, and based upon the facts of the case and his medical understanding, he found that it was less likely than not that the Veteran's bilateral knee disability was service-related.  

The examiner noted that there was no record of the parachute injury, however, in considering the entire examination report (2013) and opinion (2014), the Board finds that the examiner did consider the Veteran's statements as to the types of events that would put stress on the knees.  For instance, in the March 2013 examination report, in the medical history section, the examiner noted the Veteran's statement that he had around 40 parachute jumps.  The Veteran did not remember any other knee injury.  So it can be inferred that the examiner, after reviewing the case file and noting the Veteran's statements, considered the impact that the service activity had on the Veteran's knees, to include parachute jumps and road marches.  In his April 2014 opinion, the examiner stated that the Veteran has knee symptoms with a normal physical and minimal changes found on X-ray.  The examiner expressed his belief that the Veteran was malingering and indicated that he has symptoms without objective signs of disease in his knees.  He stated that the objective findings of arthritis were not shown on X-ray studies.  

Although the examiner did not specifically focus his rationale on the fact that the Veteran still showed mild degenerative changes in his knees (instead, he stated there was no objective signs of a disease), he implicitly found that any such current arthritis disability was not significant enough to indicate an in-service disease, injury, or event that would warrant the conclusion that the current disability is related to it.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  In considering the 2013/2014 examination report as a whole, the Board finds that it can be reasonably inferred that the examiner attributed any mild degenerative changes found in the Veteran's knees to be associated with a normal aging process or another reason that is unrelated to any event in service.  

Thus, upon weighing the evidence, the Board finds that the opinion of the VA examiner is more probative than the Veteran's lay assertions as the examiner based his opinion on his medical knowledge and experience, a skill that the Veteran has not been shown to possess.  Although the Board has considered the Veteran's lay statements, the Board finds that the skilled medical professional's interpretation of the X-ray findings to be more probative than the Veteran's statements as to etiology and causation.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for a bilateral knee disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

In light of the fact that the April 2014 VA examiner did not address whether the Veteran had any current residuals of his bicep injury (he only addressed the left shoulder), the Board finds that a remand is necessary to obtain a new medical opinion.  The Board also notes that the examiner indicated that there was no current shoulder disability when, in fact, he has indicated on his examination report in March 2013 that the Veteran had arthritis in his left shoulder.  X-ray studies also confirmed mild degenerative changes in the left shoulder.  The Veteran was also found to have slight tenderness to palpation in the left bicep tendon and overall left arm weakness.  The new medical opinion must address these separate diagnoses.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain another medical opinion from a different VA examiner from the one who provided the March 2014 addendum opinion with respect to the left bicep and left shoulder disabilities.

The new examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, his post-service medical records, and all lay statements.  

*Is it at least as likely as not (50 percent or greater probability) that the current left bicep disability (tenderness or strain) had its onset in service or is related to any event or episode of service?  Specifically address the Veteran's statements regarding his injury in September 2002 when his arm was caught in the static line.  Regardless of any absent proof of injury, accept as true for purposes of rendering the medical opinion.  Considering the type of injury or trauma to the left bicep, is it at least as likely as not that there could be any current residuals due to that particular injury in service?  

*Based on the review of the record, please explain and discern what symptomatology can be attributed to the Veteran's left bicep disability and what symptomatology can be attributed to the left shoulder disability.

* Is it at least as likely as not (50 percent or greater probability) that the current left shoulder disability (mild degenerative changes) had its onset in service or is related to any event or episode of service?  Specifically address the Veteran's statements regarding his injury in September 2002 when his arm was caught in the static line.  Regardless of any absent proof of injury, accept as true for purposes of rendering the medical opinion.  Considering the type of trauma to the left shoulder, is it at least as likely as not that arthritis has resulted from that particular injury in service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case.




____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


